                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


ZIYAD YAGHI
                       Petitioner
      v.                                                 Judgment in a 2255 Action
UNITED STATES OF AMERICA
                Respondent                               Criminal Case No. 5:09-CR-216-8FL
                                                         Civil Case No.    5:15-CV-523-FL


Decision by Court.

This action came before the Honorable Louise Wood Flanagan, United States District Judge, for
consideration of the petitioner's motion to vacate under 28 U.S.C. § 2255, the respondent's motion
to dismiss or in the alternative motion for summary judgment and on the memorandum and
recommendation of United States Magistrate Judge

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court's classified order
entered on March 29, 2019, that petitioner's motion to vacate under 28 U.S.C. § 2255 is denied and
respondent's motion to dismiss or in the alternative for summary judgment is granted. A certificate
of appealability is denied.


This Judgment Filed and Entered on March 29, 2019, with service on:
Robert J. Boyle (via CM/ECF Notice of Electronic Filing)
Raymond C. Tarlton (via CM/ECF Notice of Electronic Filing)
Amy N. Okereke (via CM/ECF Notice of Electronic Filing)




 March 29, 2019                                       /s/ Peter A. Moore, Jr.
                                                      Clerk
